DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/21/2022.
Claims 11-15 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al. (US 2007/0074755) in view of Wattman et al. (US 2009/0242015).
Addressing claim 11, Eberspacher discloses a vehicle-mounted system for power generation (Eberspacher disclose a solar cell system, with regard to the limitation “vehicle-mounted”, the limitation is drawn to the location at which the system is mounted which does not structurally differentiate the claimed system from that of the prior art; Eberspacher further discloses the system is mounted using adhesives directly to rail support structures or alternatively being mechanically mounted [0036]; therefore, the power generation system of Eberspacher is structurally capable of being mounted on many sites, including a vehicle), comprising:
	at least one laminate panel 510 including:
a core member 511 formed of a core material including a fiber and a binder (fiberglass reinforced plastic grate or fiber-reinforced polymeric mesh [0023]), the core member having:
a perimeter separating opposing upper (surface contacting the layer 512) and lower (surface contacting the layer 514) surfaces of the core member;
a first channel 513 defined in the core material between an upper channel outlet at the upper surface and a first lower channel outlet at a first edge of the perimeter (fig. 8 shows the upper opening through the upper skin layer 512 for establishing electrical connection between the plurality of solar cells 304 and the electrical terminals that corresponds to the claimed upper channel outlet; fig. 8 also shows openings in the side surface of the core member 511 for accommodating the electrical terminals that correspond to the claimed first lower channel outlet at a first edge of the perimeter);
an upper reinforcing skin member 512 affixed to the upper surface of the core member 511 and defining an opening in communication with the upper channel outlet (fig. 8);
a flexible solar module (302+304+306, paragraph [0021] discloses the module is flexible) affixed to the upper reinforcing skin member 512; and
a lower reinforcing skin member 514 affixed to the lower surface of the core member.
Eberspacher further discloses bypass diode 708 provided in the core member (fig. 7) and the electrical connectors 812 and 814 provided at the edge of the perimeter via the lower channel outlet are used for interconnecting multiple solar cell modules [0032].

Eberspacher is silent regarding the limitation a power management assembly, an electrical conduit connecting the flexible solar module to the power management assembly via the opening, the upper channel outlet, the channel and the lower channel outlet, a bypass channel defined in the core material between a first bypass outlet at the first edge of the perimeter, and a second bypass outlet at a second edge of the perimeter opposite the first edge, and a second electrical conduit extending between the first bypass outlet and the second bypass outlet via the bypass channel.

Eberspacher in figs. 6 and 8 discloses electrical conduit connecting the flexible solar module to the electrical terminals.  Eberspacher further discloses in fig. 7 power management assembly including bypass diode, inverter, transformer, converter, and/or other processing or control circuitry associated with the operation of the solar module [0030].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the embodiment in figs. 6 or 8 of Eberspacher with the power management system described in paragraph [0030] of Eberspacher and establishing electrical connection between the power management system and the flexible solar module via the electrical conduit through the opening, the upper channel outlet, the channel and the lower channel outlet in order to provide operational control of the solar module (Eberspacher, [0030]).

Wattman discloses in figs. 5 and 7 multiple solar cell modules are interconnected via electrical connectors provided at the edges of the perimeter similarly to the way in which the multiple solar cell modules of Eberspacher are interconnected.  The system of Wattman further includes the bypass diode similarly to that of Wattman and a return electrical path 526 in the form of a bypass channel defined in the same layer as that of the channels of the electrical connectors (fig. 5).  The bypass channel defined in the layer (563+565) between a first bypass outlet (the outlet 522 in fig. 5) at the first edge of the perimeter and a second bypass outlet (the outlet 524 in fig. 5) at a second edge of the perimeter opposite the first edge (fig. 5).  The bypass conductor includes a second electrical conduit 526 extending between the first bypass outlet 522 and the second bypass outlet 524 via the bypass channel (fig. 5).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Eberspacher with the bypass diode connected to the electrical connectors associated with the solar cells and the return electrical path comprising the bypass channel along with the second electrical conduit between the first bypass outlet and the second bypass outlet that are provided in the same layer as disclosed by Wattman because the diode maintains electrical flow through the system in the event of transitory shading or photovoltaic cell failure (Wattman, [0041]) and the return electrical path allows the power generated by the system to be collected at one end of the system (Wattman, figs. 6-7 and [0056-0057]) as well as simplifying electrical interconnection of photovoltaic modules, enabling the use of fewer external wires (Wattman, [0055]).  In the modified system of Eberspacher in view of Wattman, the return electrical path is the structural equivalence to the claimed second electrical conduit and the channel in the core material for containing the return electrical path is the structural equivalence to the claimed a bypass channel defined in the core material between a first bypass outlet at the first edge of the perimeter and a second bypass outlet at a second edge of the perimeter opposite the first edge.

Addressing claim 12, Eberspacher discloses in paragraph [0030] the power management assembly includes an inverter configured to receive electrical power via the electrical conduit to generate AC power.  The limitation “for delivery to an AC load” is drawn to the intended use or the function of the power management assembly that has the inverter, which does not structurally differentiate the claimed power management system from that of Eberspacher.  In instant situation, the power management system of Eberspacher includes an inverter; therefore, it is implicitly disclosed by Eberspacher that the AC power generated by the inverter is for delivering to an AC load.

Addressing claim 13, Eberspacher discloses in paragraph [0030] the power management system includes dc-dc converter; therefore, the power management system of Eberspacher is structurally capable of delivering the DC power generated by the panel to a DC load.  Furthermore, the limitation “direct DC power generated by the laminate panel to a DC load” is drawn to the intended use or the function of the power management system that does not structurally differentiate the claimed management system from that of the Eberspacher.  Additionally, Eberspacher discloses the power management system includes a dc-dc converter, which implicitly means that the DC power is for delivering to a DC load.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al. (US 2007/0074755) in view of Wattman et al. (US 2009/0242015) as applied to claims 11-13 above, and further in view of Yamaguchi et al. (US 2018/0115165).
Addressing claim 14, Eberspacher discloses the DC-DC converter [0030]; however, Eberspacher is silent regarding the DC load includes one or more of an on-board vehicle system and a battery.

Yamaguchi discloses charging a battery using the power generated by photovoltaic cell via a dc-dc converter (fig. 1, [0008 and 0011]).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Eberspacher with the battery connected to the dc-dc converter as disclosed by Yamaguchi in order to store the power generated by the photovoltaic module in the battery.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eberspacher et al. (US 2007/0074755) in view of Wattman et al. (US 2009/0242015) as applied to claims 11-13 above, and further in view of Zoller et al. (US 2017/0019063).
Addressing claim 15, Eberspacher discloses a plurality of additional laminate panels (paragraph [0030] discloses adjacent solar cell modules are interconnected; fig. 10 shows a plurality of laminate panels that are interconnected); wherein the flexible solar modules are connected in a set of strings (each array of solar cells in each module, as shown in figs. 5-8, corresponds to one solar cell string; therefore, the combination of multiple modules interconnected together corresponds to the claimed a set of strings).

Eberspacher is silent regarding the power management system includes a combiner configured to perform the claimed function.

Zoller discloses a power management system for a photovoltaic system (fig. 1) that includes a combiner 103 configured to receive electrical power from each of the set of strings 106, and to combine the electrical power for output at a set of combiner terminals [0011].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the power management system of Eberspacher with the combiner configured to receive electrical power from each of the set of strings and to combine the electrical power for output at a set of combiner terminals disclosed by Zoller in order to combine the power generated by the plurality of strings to be utilized at an external load (Zoller, [0011]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-15 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/28/2022